Citation Nr: 9928045	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a dental disorder.

(The issue of whether achievement of the veteran's vocational 
goal is reasonably feasible for purposes of entitlement to 
vocational rehabilitation and training under Chapter 31, 
Title 38, United States Code, is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C. H.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1958 
to September 1960 and from October 1960 to August 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO) denying the veteran 
entitlement to dental treatment based on dental trauma during 
military service.


REMAND

Preliminary review of the record before the Board reveals 
that the veteran has been treated for a number of years by 
the VA for dental conditions, including restoration of his 
teeth with fixed prosthetic procedures.  In November 1990 he 
was noted by a private physician to have rampant caries 
throughout his mouth due to poor resistance, medication-
induced dry mouth and diet.  Extraction of all his teeth was 
indicated as the only way to resolve this caries problem.  In 
March 1991 the veteran was examined by another dentist who 
also noted that he had excessive caries throughout his mouth.  
This individual opined that the veteran's dental condition 
was probably the result of his hypoglycemia and coincident 
excessive sugar intake, which he indicated amounted to 5 
pounds of sugar a week.

A review of the veteran's dental history by a VA staff 
prosthodontist at the VA Medical Center in Fayetteville, 
North Carolina, disclosed that the veteran had a succession 
of restorative visits.  It was noted that he had numerous 
episodes of recurrent decay with failure due to drug-induced 
xerostomia, rampant caries, poor oral hygiene, elevated sugar 
intake, smoking, dental abscesses and dry sockets post 
extractions with well-documented poor healing.  Clinical 
findings at the time revealed that the veteran had stable and 
functional maxillary and mandibular complete dentures.  The 
veteran related that he had no problems with chewing or 
speaking from the standpoint of denture use.  He, however, 
expressed a fear of instability under extreme functional 
demands of sky diving and scuba diving.  It was the 
recommendation of his physician that he continue to 
accommodate to his medical and dental condition with 
continued use of conventional means of dental tooth 
replacement.  The physician added that the veteran was not a 
candidate for either maxillary or mandibular implants and 
strongly recommended against such implants.

An evaluation of the veteran's existing dental condition in 
November 1997 by a private physician for the purpose of 
treatment recommendations found that the veteran was 
completely edentulous.  It was noted that due to bone 
architecture the veteran was experiencing impingement of the 
gums by his lower removable prosthesis creating soreness all 
the time.  It was added that due to medication and medical 
problems such as dry mouth, the soreness in the veteran's 
mouth is constant.  The best treatment option for the veteran 
was indicated to be the placement of five implants in his 
lower jaw and the fabrication of a fixed lower plate and a 
complete removable plate for the upper jaw.

In this case, the RO has denied the veteran's claim for 
eligibility for dental treatment on the basis that the 
evidence of record does not show that the veteran sustained 
dental trauma in service.  At his February 1998 personal 
hearing before the undersigned member of the Board, the 
veteran clarified the underlying basis of his claim.  
Specifically, he testified that service connection for the 
loss of teeth is claimed on the theory that such loss is a 
side effect of medication prescribed for his service-
connected psychiatric disability.  It is therefore contended 
by the veteran that the provisions of 38 C.F.R. § 3.310(a) 
(1998) are for application.

The Board finds in view of the above that further 
adjudication of the issue currently in appellate status and 
as shown on the title page, would be inappropriate.  In order 
to assure that the veteran's claim as articulated and framed 
at his February 1998 personal hearing, is given every 
consideration and that his due process rights are not 
violated this case is being remanded to the RO.  The claim 
for service connection for a dental disorder secondary to 
medication prescribed for a service-connected disability 
should be fully developed for appellate review.  We believe 
that such development is necessary prior to further review by 
the Board.

The veteran (and anyone reading this document) is reminded 
that he is already eligible for any needed dental treatment 
because he has a service-connected disability rated at 100 
percent.  38 C.F.R. § 17.161(h) ("Class IV") (1998).

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file for association with the 
veteran's claims folder.

2.  When the requested development has 
been completed, the RO should conduct any 
additional development it deems 
appropriate, including any VA examination 
and/or medical opinion indicated, and 
readjudicate the veteran's claim as a 
claim of secondary service connection for 
dental disorder pursuant to 38 C.F.R. 
§ 3.310(a) and, if appropriate, Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, which fully sets forth all 
evidence, laws and regulations and 
rationale.  They should then be afforded 
a reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





